FINAL REJECTION
This office action is in response to the amendments to the claims filed on 10 March 2020.  Claims 1, 3, 5 – 11, 13, 14, 16 – 18 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 14, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 5, this claim depends on a cancelled claim and is therefore indefinite.
In Re Claim 13, this claim depends on a cancelled claim and is therefore indefinite.
In Re Claim 14, this claim depends on a cancelled claim and is therefore indefinite.
In Re Claim 16, this claim depends on a cancelled claim and is therefore indefinite.
In Re Claim 17, this claim depends on a cancelled claim and is therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 – 11, 13, 14, and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandkoetter (PG Pub US 20130104582 A1).
In Re Claim 1, the Figure 2 embodiment of Sandkoetter discloses A compressor (11 and 21 combined), comprising:
a first compressor section (11); and a second compressor section (21);

wherein the first compressor section (11) and the second compressor section (21) have at least one stage of compression (because a compression stage is inherent to every compressor – such compressors are known as single stage compressors).

In Re Claim 3, the suction side of the first compressor section (11) reads on an inlet for receiving the gas stream (refrigerant).

In Re Claim 5, paragraph [0047] discloses a piston compressor or scroll compressor, both of which are of the positive displacement type.

In Re Claim 6, the first mode connects the first and second compressor sections so that it is a two stage compressor as described in the Abstract (“one after the other as two stages”), which implies a series operation as claimed.

In Re Claim 7, the second mode connects the first and second compressor sections in parallel as stated in paragraph [0053]: “By changing the opening and closing positions of the controllable valve devices 12, 22, 30, the compressors 11, 21 can be operated optionally in parallel”.

In Re Claim 8, the Figure 2 embodiment of Sandkoetter discloses A gas processing and management system (refrigeration circuit processes refrigerant) comprising:
a multi-stage compressor (11 and 21 combined), the multi stage compressor including a first compression section (11) and a second compression section (21); an inlet (the suction side of the first compressor section 11, i.e. the outlet of 4) receiving a stream of gas (refrigerant) containing an ethane gas (note that the type of gas does not structurally limit the claim, it is well known that refrigerants can comprise ethane);
a first conduit (between junction of 13 and conduit connecting 4 – and entry into the first compressor 11) fluidically connected to the inlet (junction of 13 and conduit connecting 4), the first conduit extending from the inlet to the first compression section (11) of the multi-stage compressor; a second conduit (13) fluidically connected to the inlet, the second conduit extending from the inlet to the second compression section (21) of the 
a second valve (30) controlling a flow of the stream of gas between the first conduit and the second conduit; and
a third valve (22) controlling a flow of the stream of gas between the first compression section and an outlet (which feeds the gas to 2);
wherein a first operating mode (“TK operating mode“ – series operation described in paragraph [0029]) for the gas processing and management system is switchable to a second operating mode (“NK operating mode” – parallel operation described in paragraph [0028]) by operation of at least one of the first valve, the second valve, and the third valve, to control a flow of the stream of gas to the first compressor section and the second compressor section (paragraph [0023]: “controllable valve devices with opening and closing functions, which change the relative arrangement of the compressors with respect to each other and therefore change the circulation of the refrigerant”);
wherein the first operating mode is an ethane recovery mode (the type of mode is an intended use recitation that does not structurally distinguish over the prior art – see MPEP 2114-II), and in the ethane recovery mode, the first valve (12) is in a closed position, the second valve (30) is in an open position, and the third valve (22) is in a closed position as depicted in Figure 3; 
wherein the first compressor section and the second compressor section each include one or more stages of compression (because a compression stage is inherent to every compressor – such compressors are known as single stage compressors).

In Re Claim 9, a third conduit (between the first and second compression sections 11 and 21, the portion that contains valve 30) connects the first and second conduits.

In Re Claim 10, the third conduit is located downstream of the first compression section (11) and the first valve (12), and upstream of the second compression section (21) and the third valve (22).

In Re Claim 11, second valve (30) is positioned along the third conduit as depicted.

In Re Claim 13, Figure 3 discloses that the stream of gas flows through the inlet to the first compression section (11) through the first conduit, and a compressed stream of gas exits the first compression section and flow directly to the second compression section (21) for additional compression in the two stage configuration, and then exits through the outlet (to 2).

In Re Claim 14, the first compression section (11) and the second compression section (21) operate in series (Figure 3) in the ethane recovery mode (the type of mode is an intended use recitation that does not structurally distinguish over the prior art – see MPEP 2114-II).

In Re Claim 16, the stream of gas flows through the inlet both to the first compression section through the first conduit and to the second compression section through the second conduit (in the parallel configuration), and a compressed stream of gas exits the first compression section and a compressed stream of natural gas exits the second compressions section and flows directly to the outlet (in the parallel configuration, the two gas streams from the two compression stages merge into a single gas stream before reaching (2).

In Re Claim 17, the first compression section and the second compression section operate in series (two stage configuration) in the ethane recovery mode (the type of mode is an intended use recitation that does not structurally distinguish over the prior art – see MPEP 2114-II).

In Re Claim 18, the first valve, the second valve, and third valve are capable of being switched from open position to closed positions automatically (by controller 80 as described in paragraph [0065]) to switch between an ethane recovery mode to an ethane rejection mode (performing the switching based on a mode is a manner of operation that does not structurally distinguish over the prior art – see MPEP 2114-II) without adjusting the multi-stage compressor (the parallel configuration can be changed to a two stage series operation solely by operating the valves).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 11, 13, 14, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (PG Pub US 20070240450 A1) in view of Sandkoetter (PG Pub US 20130104582 A1).
In Re Claim 8, Mak discloses a gas processing (i.e. a natural gas stream processing system - paragraph [0005]: “NGL recovery system”) and management system (since the processing can be managed between either ethane recovery and ethane rejection {non-recovery} modes) that can be operated in an ethane recovery mode (paragraph [0005]) and a non-recovery mode also referred to as ethane rejection mode (paragraph [0005]).  Such a system implements a refrigeration circuit to cool the separator and absorber and incorporates a refrigeration compressor (paragraph [0035]).  The refrigeration requirement for the refrigeration compressor is higher in the ethane recovery mode – this is reasonably disclosed in paragraph [0035]: “Higher ethane recovery operation requires lowering the separator and absorber overhead temperature, hence an increase in refrigeration requirement that is supplied by the refrigeration compressor”.  This also implies that refrigeration requirement is lower in the non-recovery/ethane rejection operation.  Table 1 shows different levels of ethane “C2” recovery and ethane rejection; 0% in operating case 1 is an ethane rejection mode, 90 
However, Mak does not explicitly disclose that the refrigeration compressor is a multi-stage compressor as claimed.
Nevertheless, the Figure 2 embodiment of Sandkoetter depicts a refrigeration circuit that is capable of performing cooling function in a gas processing and management system, the refrigeration circuit comprising:
a multi-stage compressor (11 and 21 combined), the multi stage compressor including a first compression section (11) and a second compression section (21); an inlet (the suction side of the first compressor section 11, i.e. the outlet of 4) receiving a stream of gas (refrigerant) containing an ethane gas (note that the type of gas does not structurally limit the claim, it is well known that refrigerants can comprise ethane);
a first conduit (between junction of 13 and conduit connecting 4 – and entry into the first compressor 11) fluidically connected to the inlet (junction of 13 and conduit connecting 4), the first conduit extending from the inlet to the first compression section (11) of the multi-stage compressor; a second conduit (13) fluidically connected to the inlet, the second conduit extending from the inlet to the second compression section (21) of the multi-stage compressor; a first valve (12) controlling a flow of the stream of gas to the second compression section (21) of the multi-stage compressor;
a second valve (30) controlling a flow of the stream of gas between the first conduit and the second conduit; and

wherein a first operating mode (“TK operating mode“ – series/two-stage operation described in paragraph [0029]) for the gas processing and management system is switchable to a second operating mode (“NK operating mode” – parallel operation described in paragraph [0028]) by operation of at least one of the first valve, the second valve, and the third valve, to control a flow of the stream of gas to the first compressor section and the second compressor section (paragraph [0023]: “controllable valve devices with opening and closing functions, which change the relative arrangement of the compressors with respect to each other and therefore change the circulation of the refrigerant”);
wherein the first operating mode is suitable for higher refrigeration requirements (paragraphs [0026] – [0029] reasonably disclose that the single stage/parallel configuration is utilized for lower refrigeration requirements where the desired temperature is above freezing, and the two stage/series configuration is utilized for higher refrigeration requirements where the desired temperature is below freezing), and in the first operating mode, the first valve (12) is in a closed position, the second valve (30) is in an open position, and the third valve (22) is in a closed position as depicted in Figure 3; 
wherein the first compressor section and the second compressor section each include one or more stages of compression (because a compression stage is inherent to every compressor – such compressors are known as single stage compressors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the refrigeration compressor of Mak to have a first compression section and second compression section as taught by Sandkoetter, and to operate the compression sections in a series configuration for higher refrigeration requirements of the ethane recovery mode, and to operate the compression sections in a parallel configuration for the lower refrigeration requirements of the non-recovery/ethane rejection mode because the results of the modification are predictable (MPEP 2141, Section III, Rationale B – essentially the compressor of Mak is being substituted for the two stage compressor of Sandkoetter).  The results of the combination of Mak and Sandkoetter are predictable because the two stage (i.e. series) configuration of Sandkoetter is suitable for higher refrigeration requirements needed for lowering the desired temperature, which is what Mak needs to lower the separator and absorber overhead temperature due to the higher refrigeration requirements of the Ethane recovery mode.  Added motivation for combining Mak and Sandkoetter is that switching operating modes from parallel (“NK” mode) to series (“TK” mode) increases refrigeration efficiency as stated in paragraph [0072] of Sandkoetter.

In Re Claim 9, Sandkoetter teaches a third conduit (between the first and second compression sections 11 and 21, the portion that contains valve 30) connects the first and second conduits.

In Re Claim 10, Sandkoetter teaches the third conduit is located downstream of the first compression section (11) and the first valve (12), and upstream of the second compression section (21) and the third valve (22).

In Re Claim 11, Sandkoetter teaches that the second valve (30) is positioned along the third conduit as depicted.

In Re Claim 13, Figure 3 of Sandkoetter discloses that the stream of gas flows through the inlet to the first compression section (11) through the first conduit, and a compressed stream of gas exits the first compression section and flow directly to the second compression section (21) for additional compression in the two stage configuration, and then exits through the outlet (to 2).

In Re Claim 14, the first compression section (11 of Sandkoetter) and the second compression section (21 of Sandkoetter) operate in series (Figure 3 of Sandkoetter) in the ethane recovery mode (due to the high refrigeration requirement as disclosed by Mak).

In Re Claim 16, the stream of gas flows through the inlet both to the first compression section through the first conduit and to the second compression section through the second conduit (in the parallel configuration of Sandkoetter), and a compressed stream of gas exits the first compression section and a compressed stream of natural gas exits the second compressions section and flows directly to the outlet (in 

In Re Claim 17, the first compression section and the second compression section operate in series (two stage configuration of Sandkoetter) in the ethane recovery mode (due to the high refrigeration requirement as disclosed by Mak).

In Re Claim 18, Sandkoetter discloses that the first valve, the second valve, and third valve are capable of being switched from open position to closed positions automatically (by controller 80 as described in paragraph [0065] of Sandkoetter) to switch between an ethane recovery mode to an ethane rejection mode (depending on high refrigeration requirement of the Ethane recovery mode and low refrigeration requirement of the ethane rejection mode as disclosed in paragraph [0035] of Mak) without adjusting the multi-stage compressor (the parallel configuration can be changed to a two stage series operation solely by operating the valves of Sandkoetter).


Response to Arguments
Applicant has argued on Page 9 of Applicant’s Response that “Sandkoetter does not teach: wherein a first operating mode for recovering ethane from a gas stream of a gas processing system is switched to a second operating mode for non-recovery of ethane from the gas stream by opening and closing one or more valves controlling a 
Examiner’s Response: The limitations “for recovering ethane from a gas stream” and “for non-recovery of ethane from the gas stream” are intended use limitations that do not structurally distinguish the claimed apparatus from the prior art.  MPEP 2114-II states that A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Sandkoetter clearly teaches a first mode where the compression system operates in series with the second compression system (“TK operating mode”) and a second mode where the compression system operates in parallel with the second compression system (“NK operating mode”).  The first mode of Sandkoetter is switched to a second mode by the operation of valves (12, 22, 30) as claimed.

Applicant has argued on Page 11 of Applicant’s Response that “the combination of cited references does not teach or render obvious each and every element of amended claim 1. For example, the combination of cited references does not teach or render obvious, "wherein the first compressor section and the second compressor section each include one or more stages of compression."3 Therefore, Mak in view of Sandkoetter does not render obvious amended claim 1”.
Examiner’s Response: Every compressor has at least one stage of compression.  Those compressors that do not have more than one stage are typically referred to as a 


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to Applicant’s disclosure.  Mizuno (US Patent 5,103,652 A) discloses a scroll compressor which is the one disclosed by Sandkoetter (in paragraph [0047]), and refers to it in the Abstract as a “single-stage compressor”.  Zhu (Chinese Patent CN 2901197 Y) discloses in the Abstract that the freezing chamber of a refrigerator has higher refrigeration demands, and therefore has a higher refrigeration requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746